OPINION
BELCHER, Judge.
The conviction is for murder; the punishment, five years.
The appellant was convicted of killing the deceased by shooting her with a pistol. Among the defenses was that of self-defense.
In a single formal bill of exception, the appellant contends that the trial court erred in admitting the testimony of Dr. Kron, who performed the autopsy, relative to the distance between the parties at the time of the shooting on the ground that it was not shown that Dr. Kron was a ballistics ex*954pert, and it was outside of his testimony as an expert pathologist.
Dr. Kron testified that in his opinion the parties were within twenty-five feet of each other at the time of the shooting. No proof was offered as to his knowledge of ballistics.
In light of appellant’s testimony that the deceased was eight or ten feet from him at the time he shot her, no reversible error is shown.
The judgment is affirmed.